Gantt, P. J.
The defendant was indicted at the August term, 1886, of the circuit court of Platte county* for murder in the first degree, for the killing of one Jeff. Cluck, in said county, on the sixth day of August, 1886. He was arraigned and pleaded not guilty. The cause was continued on defendant’s application through several terms of court, and at his request a change of venue was granted to the circuit court of Clay county. The cause coming on for trial at the June term of said court, defendant made application for a continuance on the ground of the absence of material witnesses, which application was overruled by the court, and defendant was put upon his trial, which resulted in his conviction of manslaughter in the third degree, and his punishment being assessed at imprisonment in the penitentiary for *503three years. His motions for a new trial and in arrest being overruled, he prayed for, and was granted, an appeal to this court. The bill of exceptions does not contain either the evidence or the instructions given on the trial.
The only three errors assigned are that the court overruled defendant’s motion “toexclude all evidence and dismiss the cause, because the transcript failed to show the election and qualification of Roland Hughes, Esq., as special judge of the Platte circuit court, and overruled an application for continuance and failure of the prosecuting attorney to read the indictment to the jury-
I. The record shows that on the second Monday in August, 1886, the day designated by law for the convening of the circuit court of Platte county, for the regular August term of said court, Hon. George W. Dunn, judge of said court, was sick and not able to be present to preside over said court; and, Judge Dunn not having requested any other judge to hold said court, the members of the bar, and the attorneys practicing in said court to the number of eleven, requested the circuit clerk to hold an election for a temporary special judge in accordance with the provisions of section 1107 of the Revised Statutes of Missouri, 1879. It then further recites that said election was held, naming the attorneys who participated therein, and that at said election Roland Hughes received ten votes and Hon. Norton Anderson one vote, and Mr. Hughes, having received the greater number of votes, was by said clerk declared elected and then proceeds: “And now here on this ninth day of August, 1886, comes the said Roland Hughes and files in the office of the clerk of our said court his affidavit and official oath as said temporary special judge, as required by section 1112 of the starutes. And now at this day comes the said Roland Hughes, the temporary special judge of said court', and the following officers of said court, in open court, and enter *504upon the discharge of their official duties, to-wit: William H. Roney, clerk ; Richard W. Pack, sheriff; James W. Coburn, prosecuting attorney.”
Eight different reasons were assigned why this order was insufficient, but the principal objections were that it did not contain the affidavit of Mr. Hughes, and did not recite that he had the qualifications of a circuit judge. There is no force in any of the various technical objections to this record. This court held in Green v. Walker, 99 Mo. 68, that “the same presumptions of jurisdiction attach to the record of proceedings in circuit courts before special judges as before the regular judge.”
Whoever saw a record of a circuit court, that recited that the regular judge had attained the age of thirty years; had been a citizen of the United States for five years ; a qualified voter of this state for three years and a resident of his circuit? It is never done, and no more will we require the record to contain a personal history of a special judge. The presumption may well be indulged that the intelligent members of the bar will not elect any person who is disqualified to adjudicate their causes, and if there was the slightest reason why he should not act some one of the numerous counsel herein would have discovered it. State v. Hosmer, 85 Mo. 553; State v. Dodson, 72 Mo. 283; State v. Knight, 61 Mo. 373. The point-is overruled.
II. Defendant complains that his application for a continuance was overruled. The record discloses that this defendant was indicted at the August term, 1886, in Platte county. He seems to have granted himself a continuance for two years, as the first appearance he makes before the court is at the August term, 1888. He obtained a continuance art that term. Pie again appeared at the November term, 1888, and, on his application, obtained a continuance. At the April term, 1889, the cause was tried, and resulted in a mistrial and a continuance to the August term. At the August term defendant secured another continuance. At the November term *505•defendant applied for a change of venne, and it was awarded to Clay county, and defendant and witnesses recognized to appear at February term, 1890, of Clay ■circuit court.
The cause was finally reached for trial at the June ■term, 1890, in Clay county, and defendant again filed a motion for a continuance on account of absent witnesses, some twenty-five in number.. It appears the court offered him attachments for all of these witnesses, but he declined to take this writ, except for four, Chas. Winters, Henry Lane, B. Henderson and Wm. Donahue. The attachment accordingly went for these, and the cause was continued till J uly 7, to enable the sheriff to serve the same, and, on July 7, the court overruled the motion, and no further showing was made by defendant •at that time.
Defendant has brought this record here. If his attachment was not served on the seventh of July, he should have made that writ and the return a part of this record. A party might well say he was not ready for trial when his witnesses are absent, but, when the court .awards him compulsory process, and continues his case to a day certain, and on that day he proceeds to trial without further objection, it will be presumed he either ■obtained his witnesses or concluded to dispense with them.
Moreover, he only desired to prove by these witnesses that deceased made threats against his life. He has not favored us with the evidence taken on the trial, or the instructions or rulings of the court. For aught we can find in this record, those threats, if made and proven, might have been wholly incompetent under the facts shown to the trial court.
A party complaining of the loss of evidence is bound to show its materiality. Every presumption will be indulged in favor of-the correctness of the action of the trial court, particularly in granting and refusing-continuances. From this record it appears defendant had four years in which to prepare his case. He had *506the privilege of taking depositions, a right not accorded the state. We see nothing to justify us in reversing the cause for the refusal to grant this continuance.
III. Defendant complains that the indictment was-not read to the jury, and asks for a new trial on this, account. Counsel asks, how can a conviction be sustained when it is shown the triers never heard the-charge, and, therefore, cannot know whether the allegations in it are true or false ? The learned counsel, however, cites us to no authority, either in the text-books- or decisions of this or any other state, for the proposition that an indictment must be read to the jury.
' In State v. Hart, 66 Mo. 215, Judge Henry denominates it “a privilege accorded to the state,” as a part of the statement of the prosecuting officer. Section 4208, Revised Statutes, 1889, provides “the prosecuting-attorney must state the case and offer evidence in support of the prosecution.” This answers counsel’s, query. The jury learn from this official statement of the prosecuting attorney what the charge is and the-character of evidence he proposes to offer to sustain it.
The indictment is generally read to the jury in this-state as a part of that statement, but it has never been held that the defendant suffered because the jury did not hear the formal charge read against him. The purpose of the indictment is to inform the defendant of the nature and cause of the accusation against him. The record shows he was duly arraigned, and answered he-was not guilty. The one person, then, who had the constitutional right to know what the indictment contained had it read to him in open court. As to further information the jury heard the evidence, and, when the-evidence was closed, “the court instructed the jury, in writing, upon all questions of -law arising in the case-which were necessary for their information in giving their verdict.” Sec. 4208. At least we shall presume this was done, as no complaint is made that it was not.. The judgment is affirmed.
All concur.